                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                         Case No. 20-23179-Civ-COOKE/GOODMAN


MOUNTECH IP LLC,

                  Plaintiff

v.

HMD AMERICA, INC.,


                Defendant.
________________________________/


                       AGREED MOTION FOR 60 DAY EXTENSION OF
                          TIME TO RESPOND TO COMPLAINT

       Pursuant to Local Rule 7.1 of the United States District Court for the Southern District of

Florida, Defendant, HMD AMERICA, INC. (“Defendant”) moves for an agreed 60 day extension

of time, until November 2, 2020 to respond to the Complaint, and in support thereof state as

follows:

       1.        On July 31, 2020, Plaintiff filed a complaint in this action against the Defendant.

       2.        Defendant was served on August 11, 2020, making Defendant’s response to the

Complaint due on September 1, 2020.

       3.        Defendant has been served and has engaged the undersigned but requires an

additional sixty (60) days to investigate Plaintiff’s patents and infringement allegations and

respond to the Complaint. Plaintiff’s counsel agrees to same.

       4.        A proposed order granting this agreed motion for extension of time is attached

hereto as Exhibit A.
                        CERTIFICATION UNDER LOCAL RULE 7.1
       Pursuant to S.D. Fla. L.R. 7.1(a)(3), I hereby certify that counsel for Defendant has

communicated with counsel for Plaintiff via e-mail regarding the relief sought herein. All parties

agree to the relief requested herein.



Dated: August 25, 2020
                                               Respectfully submitted,

                                               /s/ Joseph W. Bain
                                               JOSEPH W. BAIN, ESQ.
                                               Florida Bar No. 860360
                                               Email Address: jbain@shutts.com
                                               SHUTTS & BOWEN LLP
                                               1100 CityPlace Tower
                                               525 Okeechobee Boulevard
                                               West Palm Beach, Florida 33401
                                               Telephone: (561) 835-8500
                                               Facsimile: (561) 650-8530

                                               Attorneys for Defendant HMD America, Inc




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of August 2020, I electronically filed the

foregoing with the Clerk of court by using the CM/ECF system, which will automatically send e-

mail notification of such filing to all counsel of record.



                                               /s/ Joseph W. Bain




                                                  2
